HUSPENI, Judge
(dissenting).
I respectfully dissent and would reverse the trial court. While all persons riding in a vehicle are vulnerable, tiny children are especially so. The legislature has extended to them the special protection of a required child passenger restraint system. That requirement is included in Minn.Stat. § 169.685 (1996). Minn.Stat. § 169.686 (1996), however, addresses seat belt requirements; it does not reference child passenger restraint systems. Most important, it seems to me, is the language of the restrictive enforcement pro-, vision of section 169.686:
*779A peace officer may not issue a citation for a violation of this section unless the , officer lawfully stopped or detained the driver of the motor vehicle for a moving violation other than a violation involving motor vehicle equipment.
Id., subd. 1. The legislature could have written the restraint enforcement provision to apply to “this section or section 169.685.” It did not, and the legislative history of section 169.685 indicates that it was not to be read to limit an officer’s discretion to stop a vehicle.1 Six years later the legislative history does clearly reflect the intent to include a restraint enforcement provision in section 169.686. See State v. Fiebke, 554 N.W.2d 755, 758 (Minn.App.1996) (analyzing legislative history of section 169.686). Fiebke, however, addresses only section 169.686.
Nor do I believe the doctrine of in pari materia should be invoked with regard to these two statutory provisions. They do not relate to the same persons. They do hot have the same purpose. Section. 169.685 protects children under four. Section 169.686 applies to all persons above that age. The two sections do not refer to one another; a circumstance, I submit, which should cause us to be cautious lest we.supply that which the legislature could have, but did not.
Finally, even though a child restraint system is easily distinguishable from a seat belt, I agree with the majority that distinguishing between an unrestrained three-year-old and an unrestrained four-year-old may be challenging. Peace officers, however, make challenging judgment calls every day in discharging their duties. And, abundant case law assures us that peace officers may rely on their training and experience to draw inferences and make deductions that might elude others. State v. Skoog, 351 N.W.2d 380, 381 (Minn.App.1984). While it can be argued that determining age can as easily elude a peace officer as anyone else, if the legislature becomes convinced as a matter of public policy that possible confusion outweighs the concern for the safety of children, the legislature can amend the restrictive enforcement provision of Minn.Stat. § 169.686 to read: “A peace officer may not issue a citation for a violation of this section, or of section 169.685 unless * * *.”

. In response to a question by Department of Public Safety Commissioner John Sopsic as to whether there might be problems in enforcing this legislation, Senator Lantry stated that this law (section 169.685) would provide officers with the ability to stop vehicles. Child Passenger Restraint Systems: Hearing on S.F. No. 263 Before the Senate Committee on Transportation, (Mar. 3, 1981).